Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE AGREEMENT (this “First
Amendment”) is entered into as of the 10th day of November, 2003 by and between
LINGUAGEN CORP., a Delaware corporation (“Linguagen”) and MOUNT SINAI SCHOOL OF
MEDICINE OF NEW YORK UNIVERSITY, a New York corporation (“MSSM”).

WHEREAS, Linguagen and MSSM are parties to that certain Amended and Restated
License Agreement, dated as of April 2, 2002 (the “Agreement”);

WHEREAS, the parties hereto wish to amend certain provisions of the Agreement to
reflect certain changes in the understanding of the parties in connection with
Linguagen entering into the Series A Convertible Preferred Stock Purchase
Agreement between Linguagen and the Investors named therein on or prior to the
date hereof (the “Series A Agreement”);

WHEREAS, certain amounts are owed by Linguagen to MSSM under the Agreement as of
the date hereof;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good, valuable and sufficient consideration, the parties hereto agree as
follows:

1.                         Definitions

Capitalized terms used but not otherwise defined or amended in this First
Amendment shall have the meanings ascribed thereto in the Agreement.

2.                         Amendments

(a)       Exhibit 1 attached to the Agreement is hereby amended to include the
provisional patent application filed on September 29, 2003 with the United
States Patent and Trademark Office (“USPTO”) and captioned Taste Signaling in
Gastrointestinal Cells (the “Cell Line Patent”) (serial number not yet assigned)
and all patents and patent applications that claim a right to the filing date of
that provisional application or that claim subject matter disclosed in that
provisional application.

(b)       Section 1 of the Agreement is hereby amended by adding the words, “the
Cell Line Patent” after “December 22, 1999” in the third line of the definition
of “Net Sales” in subsection g. thereof.

(c)       Section 3 of the Agreement is hereby amended by including at the end
of subsection a. thereof a new subsection (iv), which reads as follows:

“Notwithstanding anything of the foregoing set forth in this subsection a., with
respect to the Cell Line Patent only, Linguagen shall pay to MSSM (A) 1.5% of
Linguagen’s


--------------------------------------------------------------------------------


Net Sales of Licensed Products covered in whole or in part by the Cell Line
Patent (giving effect to the deductions set forth in Section 1.g(i)-(v) hereof)
and (B) MSSM’s share in payments in respect of sublicenses due under Section
3.a.(ii) (or 12.25%). Further, notwithstanding anything of the foregoing set
forth in this subsection a., with respect to the Cell Line Patent only,
Linguagen shall not pay to MSSM any royalty on Licensed Products that are
compounds whose activity was first identified through a screening assay claimed
in the Cell Line Patent. For purposes of clarity, nothing in this subsection
3.a.(iv) shall affect the payment of the Annual Minimum Fees under Section 3.b.
below.”

(d)       Section 4 of the Agreement shall be amended in its entirety to read as
follows:

“4.                    Equity Participation.

a.         On the Effective Date, Linguagen shall issue to MSSM a number of
shares of Linguagen capital stock which, without giving effect to such issuance,
shall equal ten percent (10%) of the then-outstanding capital stock of Linguagen
(assuming full conversion of all then-outstanding convertible securities and
full exercise of any then-outstanding options and warrants). Attached on Exhibit
2 hereto is a true and correct schedule, setting forth the total number of
shares of capital stock of Linguagen outstanding as of the date hereof
(including all then-outstanding convertible securities, options and warrants)
and the number of shares of capital stock of Linguagen to be issued to MSSM
pursuant to this Section 4.a.

b.         In case, at any time after the date hereof, Linguagen enters into
subsequent rounds of financing in which shares of its capital stock (or
securities convertible or exchangeable into such capital stock) are issued,
then, at the time each such issuance becomes effective, MSSM, at no additional
cost, shall receive a distribution of such number of additional shares of common
stock, so that MSSM shall maintain an equity ownership interest equal to 5.5% of
the then-outstanding capital stock of Linguagen (assuming full conversion of all
then-outstanding convertible securities and full exercise of any
then-outstanding options and warrants). For purposes of the foregoing sentence,
the fully-diluted capitalization shall only include conversion of those options
and warrants that are issued and outstanding as of November 7, 2003, if any.
Such issuance of additional shares of common stock to MSSM shall continue until
such time as the Company has consummated an equity financing with the total
gross proceeds to the Company of $8,800,000; provided, however, that the
Company’s obligations to issue additional shares of Common Stock to MSSM shall
end at such point as the Company has raised $8,800,000, regardless of the total
amount raised pursuant to such equity financing.”


--------------------------------------------------------------------------------


3.         Future Amendments

The parties hereby covenant and agree that Exhibit 1 to the Agreement shall be
amended further to include the proposed patent applications relating to the
inventions listed below within ten (10) business days of the respective filing
of such applications with the USPTO, provided however, that such applications
shall have been filed by Linguagen within 120 days after the Amendment Effective
Date (as defined below):

MSSM
Docket #

 

Description

 

 

 

030204

 

Amino Terminal Domain (ATD) Fragments of TIR Taste Receptors Useful for
Identifying Novel Taste Modifiers

 

 

 

030205

 

Amino Terminal Domain (ATD) Models of TIR Taste Receptors Useful for Predicting
Novel Taste Modifiers

 

4.         Payment of Past Due Amounts.

MSSM hereby acknowledges and agrees that any amounts due and owing to MSSM
pursuant to the Agreement as of the date hereof, shall be paid on a “Payment
Date” that is the earlier of (i) the sixtieth day following the closing of an
investment out of which Linguagen receives gross proceeds of at least $2 million
(the “Initial Closing”) or (ii) the Second Closing (as such term is defined in
the Series A Agreement) and that, until the Payment Date, MSSM shall not take
any action to collect such amounts or declare an event of default under the
Agreement for non-payment thereof.

5.         Amendment Effective Date.

(a)       This First Amendment shall be effective on the date of, and contingent
upon the occurrence of, the Initial Closing (the “Amendment Effective Date”).

(b)       This First Amendment shall cease to be effective and shall be of no
further force and effect, if any and all payments due and owing to MSSM are not
received on the Payment Date.

6.                         Reference to and Effect on the Agreement.

(a)       On and after the date hereof, each reference to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a
reference to the Agreement as amended hereby. No reference to this First
Amendment need be made in any instrument or document at any time referring to
the Agreement, a reference to the Agreement in any such instrument or document
to be deemed to be a reference to the Agreement as amended hereby.


--------------------------------------------------------------------------------


(b)       Except as expressly amended by this First Amendment, the provisions of
the Agreement shall remain in full force and effect.

7.                         Governing Law.

This First Amendment shall be governed by and its provisions construed and
enforced in accordance with the laws of the State of New York, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws.

8.                         Counterparts.

This First Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute a single
instrument.

*************


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have, by their authorized agents, affixed
their signatures as of the date set forth above.

LINGUAGEN CORP.

 

 

 

 

 

 

 

 

By:

/s/ Shawn M. Marcell

 

 

Name:

Shawn M. Marcell

 

 

Title:

EVP & COO

 

 

 

 

 

 

 

 



MOUNT SINAI SCHOOL OF MEDICINE OF NEW
YORK UNIVERSITY

 

 

 

By:

/s/ Jeffrey S. Silberstein

 

 

Name:

Jeffrey S. Silberstein

 

 

Title:

EVP & Dean for Operations

 

[Signature Page to First Amendment to Amended and
Restated License Agreement]


--------------------------------------------------------------------------------